Gregory, C. J.
This was a suit against the railway company for killing stock on the track of its road, where it ought to have been, but was not, fenced. The question attempted to be raised is that process was not served in time, being served on the conductor of a passenger train, when the principal office of the company was without this State. The affidavit setting up the fact that the principal office of the company was without the State is no part of the record, unless made so by a bill of exceptions. There is no bill of exceptions in the record, therefore there is no question properly before this court.
The appeal is dismissed, with costs.